DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Amended Claims 15-29 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Response to Arguments
Applicant's arguments with respect to the claims below filed on 10/17/2022 have been considered but prescribed cited prior arts stand sufficient in supporting the recited claim language. A further review of the amendments resulted in change of grounds of rejection but cited prior art remains relevant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.A) For the record:
1) The examiner notes that, in addition to the "means for ..." terminology, the following non-exhaustive list of non-functional terms may likewise invoke Section 112-6:
a) "mechanism for ..."; b) "module for ..." c) “device for ..."; d) “unit for ...";
e)  “component for ...";f)  “element for ...";g) “member for ...";h) “apparatus for ...
i)  “machine for...";j)  “system for ...";k)  etc,...
It is noted, however, that ~circuit for" has been determined to be a “structural term" that does not invoke section 112-6.
[e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]
It is further noted that alternative expressions substituted for “for" of a “[means] for" recitation (e.g., “adapted to", configured to", etc,...) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption. [e.g., Ex parte Rodriguez, 92 USPQ2d 1395].
For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.
The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.
The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.3 Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure.
Regarding independent claim 15 (and 16-21 that depend therefrom):
The recited limitation such as “a policy controller configured to receive an IMS slice selection policy…..."  are construed as being a means plus function limitation that invokes 35 U.S.C. 112, sixth paragraph, given: that the claim limitation meets the 3-prong analysis set forth under section 2181 of the MPEP; and given that which is set forth above in part "A" of this paragraph. It is noted that this recited "controller" appears in the specification [038]. However, the written description fails to clearly link or associate disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function; As such, applicant is required to:
a) Amend the claim so that the claim limitation will no longer be a means plus function limitation under 35 U.S.C. 112, sixth paragraph; or
b) Amend the written description of the specification such that it clearly links or associates specific structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US pub, 20170142591 A1) in view of Lau (US Pub, 2020/0120721). 
Referring to claim 15 & 25, Vrzic teaches an Internet Protocol (IP) Multimedia Subsystem (IMS) slice selection manager configured for implementation at an edge of a plurality of IMS network slices of an IMS network (Fig, 11, 17 & 20, see paragraphs [008], [037], Network Slice Orchestrator, [039],[043]), the IMS slice selection manager comprising:
an IMS slice selector ([039] slice selection function (SSF), selects the appropriate network slice) configured to receive an IMS service request for an IMS service (see paragraph [053], “G-CSM function 450 which is configured to receive the NS requests), to select an IMS network slice from the plurality of IMS network slices to provide the IMS service based on the IMS slice selection policy (see para [053], “the G-CSM function 450 may, after receiving a customer service request, determine if a new network slice should be instantiated, or if the request can be accommodated on an existing slice and see paragraphs [116], [146]), and
to initiate routing of the IMS service request to the IMS network slice selected to provide the IMS service (see Fig. 17, [126] The Service Request is then forwarded to the selected CP NF 1204 & para [135], slice routing and selection is provided to link the radio access bearer(s) of a UE with an appropriate core network instance).
Vrzic teaches charging functions that have rules that are service specific within a network but expressly lacks a feature of an IMS slice selection policy that is at least based on input from unified data management function.
However, Lau teaches a policy controller configured to receive an IMS slice selection policy (see paragraph [024], Policy Control Function [021]) that is at least based on: input from a unified data management function (Fig. 8, [071], receiving slice characteristics from core network’s UDM function).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Vrzic slice section manager to include policy controller (PCF) as taught by Lau in order to efficiently select slice data from core network and the network slice characteristic from UE device providing improved user experience resulting in optimal uses of new features available through 5G networks. 
Referring to claim 16, Vrzic teaches the IMS slice selection manager of claim 15, wherein: the IMS slice selection manager is implemented at a session border controller (see paragraphs [131], fig. 19).
Referring to claim 17, Vrzic teaches the IMS slice selection manager of claim 15, wherein: the IMS slice selector is configured to provide an identifier for the IMS network slice selected to provide the IMS service to a Network Slice Selection Function (NSSF) of a control plane of a next generation network (see paragraphs [068], see paragraph [117], Slice Selection Function; claim 10).
Referring to claim 18, Vrzic teaches the IMS slice selection manager of claim 17, further comprising: an interface component configured to directly communicate with the NSSF over a reference point (see paragraph [104]).
Referring to claim 19, Vrzic teaches the IMS slice selection manager of claim 15, further comprising: an IMS policy manager configured to monitor for a change in network conditions, to modify at least one of the IMS network slices based on the change to the network conditions ([143], monitor and perform overload control), to modify the IMS slice selection policy based on modification of the at least one of the IMS network slices, and to provide the IMS slice selection policy to the IMS slice selection manager (620) (see paragraphs [165],[166]).
Referring to claim 20, Vrzic teaches the IMS slice selection manager of claim 19, wherein: the IMS policy manager is configured to interact with a management and organization element to modify the at least one of the IMS network slices (see paragraph [043], “MANO” -  Management and Orchestration Element, [046], [047], [052], life cycle management instantiation, updated and termination).
Referring to claim 21, Vrzic teaches the IMS slice selection manager of claim 19, wherein: the IMS policy manager is implemented in a Policy Control Function of a control plane of a next generation network (see examples of control plane of next generation networks [042], [059], [074]).
Referring to claim 22, Vrzic teaches a method of performing IP Multimedia Subsystem (IMS) slice selection, the method comprising:
receiving at an IMS slice selection manager implemented at an edge of a plurality of IMS network slices of an IMS network ([146], The Overload Control: receives congestion control information from CN functions and determines the relevant slices to apply congestion control based on the congestion control policy – also see [165 & Fig. 20)
receiving, at the IMS slice selection manager, an IMS service request for an IMS service; selecting (see paragraph [053], “G-CSM function 450 which is configured to receive the NS requests), at the IMS slice selection manager, an IMS network slice from the plurality of IMS network slices to provide the IMS service based on the IMS slice selection policy (see para [053], “the G-CSM function 450 may, after receiving a customer service request, determine if a new network slice should be instantiated, or if the request can be accommodated on an existing slice and see paragraphs [116], [146]); and
initiating routing of the IMS service request to the IMS network slice selected to provide the IMS service (see Fig. 17, [126] The Service Request is then forwarded to the selected CP NF 1204 & para [135], slice routing and selection is provided to link the radio access bearer(s) of a UE with an appropriate core network instance)
Vrzic teaches charging functions that have rules that are service specific within a network but expressly lacks a feature of an IMS slice selection policy that is at least based on input from unified data management function.
However, Lau teaches 
an IMS slice selection policy (see paragraph [024], Policy Control Function [021])  that is at least based on : input from a unified data management function (Fig. 8, [071], receiving slice characteristics from core network’s UDM function) ; and
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Vrzic slice section manager to include policy controller (PCF) as taught by Lau in order to efficiently select slice data from core network and the network slice characteristic from UE device providing improved user experience resulting in optimal uses of new features available through 5G networks. 
Referring to claim 23, Vrzic teaches the method of claim 22, further comprising: providing an identifier for the IMS network slice selected to provide the IMS service to a Network Slice Selection Function (NSSF) of a control plane of a next generation network (see paragraphs [117], [068], claim 10).
Referring to claim 24, Vrzic teaches the method of claim 22, further comprising: monitoring, at an IMS policy manager, for a change in network conditions; modifying at least one of the IMS network slices based on the change to the network conditions (see paragraph [042], slice specific flow management); modifying the IMS slice selection policy at the IMS policy manager based on modification of the at least one of the IMS network slices ([143], overload control); and providing the IMS slice selection policy to the IMS slice selection manager (see paragraphs [165],[166]).
Referring to claim 26, Vrzic teaches the non-transitory computer readable medium of claim 25, wherein: the IMS slice selection manager is implemented at a session border controller (610). (see paragraphs [086], [091], [092])
Referring to claim 27, Vrzic teaches the non-transitory computer readable medium of claim 25, wherein: the IMS slice selection manager is configured to provide an identifier for the IMS network slice selected to provide the IMS service to a Network Slice Selection Function (NSSF) of a control plane of a next generation network (see paragraph [117], [068], claim 10).
Referring to claim 28, Vrzic teaches the non-transitory computer readable medium of claim 27, wherein: the IMS slice selection manager is configured to directly communicate with the NSSF over a reference point (see paragraphs [117], [068], claim 10).
Referring to claim 29, Vrzic teaches the non-transitory computer readable medium of claim 25, wherein the instructions direct the one or more processors to implement:
an IMS policy manager configured to: monitor for a change in network conditions; modify at least one of the IMS network slices based on the change to the network conditions ([143], monitor and perform overload control); modify the IMS slice selection policy based on modification of the at least one of the IMS network slices (see paragraphs [165]); and provide the IMS slice selection policy to the IMS slice selection manager (620) (see paragraphs 166]).
Conclusion
Qiao et al. (US pub, 2019/0053147) teaches an invention that involves receiving (a first message indicating a request for a network slice for a wireless device by a visited policy control function and from a first home network entity. A network slice identifier for the network slice is generated based on the first message. A second message indicating a request to establish the network slice for the wireless device is sent to a visited session management function by the visited policy control function. The second message has the network slice identifier, the third party charging indication and the charging policy. The method is provided for the establishment of dedicated network slices. The application-initiated network slicing in roaming scenarios allows for interworking between a visited network and a home network. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454